      Case 2:16-cr-00230-GMN-CWH Document 254 Filed 11/21/18 Page 1 of 4




 1   FRANK H. COFER III, ESQ.
     Nevada Bar No. 11362
 2   COFER & GELLER, LLC
 3   601 South Tenth Street
     Las Vegas, Nevada 89101
 4   P: (702) 777-9999
     F: (702) 777-9995
 5   Attorney for Defendant Karapetyan
 6                                    UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF NEVADA
 7
8    THE UNITED STATES OF AMERICA,                        Case no. 2:16-cr-230-GMN-CWH
 9                       Plaintiff,
                                                          DEFENDANT VAGE KARAPETYAN’S
10                 vs.                                    UNOPPOSED MOTION AND [PROPOSED]
                                                          ORDER TO PERMIT DEFENDANT TO
11   DEVIN THOMPSON and VAGE KARAPETYAN,                  TRAVEL TO THE STATE OF CALIFORNIA
                                                          FROM 11/23/2018 TO 11/25/2018
12                       Defendants.
13
14         NOW COMES Defendant VAGE KARAPETYAN, by and through FRANK H. COFER III, ESQ.
15   of COFER & GELLER, LLC, and hereby moves this Honorable Court to temporarily permit
16   Defendant to travel to the State of California during the dates of 11/23/2018 to 11/25/2018
17   so that he may attend his niece Natalie Majaran's wedding ceremony.
18         This motion is unopposed by the U.S. Attorney’s office and is unopposed by pretrial
19   services, and is made and based on all the papers and pleadings on file herein and the
20   declaration of counsel filed herewith.
21         RESPECTFULLY SUBMITTED this 21st day of November, 2018.
22
23                                                        COFER & GELLER, LLC

24                                                 By:       /s/ Frank Cofer
25                                                        FRANK H. COFER III, ESQ. (NV #11362)
                                                          Attorney for Defendant Karapetyan
26
27
28

                                                 1 of 4
      Case 2:16-cr-00230-GMN-CWH Document 254 Filed 11/21/18 Page 2 of 4




 1
                                             DECLARATION OF COUNSEL
 2
               FRANK H. COFER III, ESQ., makes the following declaration:
 3
               1.         I am an attorney licensed to practice law in all state courts in the State of
 4
     Nevada, before the United States District Courts in the district of Nevada, and before the
 5
     Ninth Circuit Court of Appeals.
 6
               2.         I am retained to represent Defendant VAGE KARAPETYAN in the instant action
 7
     and am making this declaration in support of DEFENDANT VAGE KARAPETYAN’S UNOPPOSED
8
     MOTION         AND    [PROPOSED] ORDER       TO   PERMIT DEFENDANT      TO   TRAVEL   TO THE   STATE   OF
 9
     CALIFORNIA       FROM      11/23/2018   TO   11/25/2018 that is filed herewith. I have personal
10
     knowledge and am competent to testify to the matters stated herein.
11
               3.         I am informed and I believe that my client, Defendant VAGE KARAPETYAN,
12
     wishes to travel to North Hollywood, California in order to attend his niece Natalie
13
     Majaran's wedding ceremony dates 11/23/2018 to 11/25/2018. However, his current
14
     conditions of release prohibit him from traveling outside of the State of Nevada.
15
               4.         My office has communicated with U.S. Pretrial Services employee Kelly Bowen
16
     (responsible for supervising the defendant) and AUSA ROBERT KNIEF (responsible for
17
     prosecuting this case) regarding this matter. Both of these individuals have stated that they
18
     have no opposition to the instant motion.
19
               5.         I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
20
     foregoing is true and correct except as to those matters stated herein upon information and
21
     belief.
22
               EXECUTED on November 21st 2018 at Las Vegas, Nevada.
23
24                                                                 COFER & GELLER, LLC
25
                                                            By:       /s/ Frank Cofer
26                                                                 FRANK H. COFER III, ESQ. (NV #11362)
                                                                   Attorney for Defendant Karapetyan
27
28

                                                          2 of 4
      Case 2:16-cr-00230-GMN-CWH Document 254 Filed 11/21/18 Page 3 of 4




 1
                                                 ORDER
 2
           THIS   MATTER   having come before the Court via an unopposed motion, and good
 3
     cause appearing therefor,
 4
           IT   IS HEREBY ORDERED   that the conditions of pretrial release as to Defendant VAGE
 5
     KARAPETYAN are temporarily modified in order to permit him to travel to the State of
 6
     California during and throughout the following dates only: Friday, November 23, 2018
 7
     through Sunday, November 25, 2018.
8
           DATED this ______
                 December  4, day of November,
                              2018,             2018.
                                     nunc pro tunc
 9               November 21, 2018

10
11
                                          By:
12                                              UNITED STATES DISTRICT / MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3 of 4
      Case 2:16-cr-00230-GMN-CWH Document 254 Filed 11/21/18 Page 4 of 4




 1
                                 CERTIFICATE OF ELECTRONIC SERVICE
 2
           I   HEREBY CERTIFY   that all parties to this action are registered members of the court’s
 3
     electronic filing system, and that on Tuesday, November 20, 2018, a true and correct copy
 4
     of the foregoing document:
 5    DEFENDANT VAGE KARAPETYAN’S UNOPPOSED MOTION AND [PROPOSED] ORDER TO
 6    PERMIT DEFENDANT TO TRAVEL TO THE STATE OF CALIFORNIA FROM 11/23/2018 TO
                                    11/25/2018
 7
     was filed with the court’s electronic filing system and that service was accomplished
8
     automatically.
 9
10
11                                     By:                   /s/ April Burt
                                             APRIL B. BURT
12
                                             An employee of COFER & GELLER, LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4 of 4
